Citation Nr: 0200915
Decision Date: 01/25/02	Archive Date: 03/15/02

Citation Nr: 0200915	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  01-09 616	)	DATE jan 25, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

REPRESENTATION

Appellant represented by:	The American Legion


THE ISSUE

Entitlement to service connection for Human Immunodeficiency 
Virus (HIV).


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



VACATUR

On January 17, 2002, the Board entered a final decision in 
this appeal.  The veteran had submitted additional evidence 
directly to the Board with a waiver of regional office 
consideration.  This evidence was received at the Board 
before the decision was dispatched, but it was not associated 
with the claims file at the time the Board made its decision.  
There is no indication that the veteran has filed a notice of 
appeal with the U.S. Court of Appeals for Veterans Claims.  
Accordingly, in order to assure due process, the Board will 
vacate the January 17, 2002, decision in the instant appeal 
pursuant to 38 C.F.R. § 20.904 and issue the decision that 
follows in its place.


ORDER

The Board decision of January 17, 2002, in the above-
captioned appeal is vacated.




____________________________
C.P. Russell
Member, Board of Veterans' Appeals


Citation Nr: 0200684	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  01-09 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Human Immunodeficiency 
Virus (HIV).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to September 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision rendered in May 2001 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

No hearing was requested.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  HIV is first shown, by means of clinical testing, in 
August 2000, approximately eight years following the 
veteran's separation from active service.

3.  The evidence does not demonstrate that HIV, initially 
manifested post service, is related to the veteran's period 
of active service.


CONCLUSION OF LAW

HIV was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim. See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In this 
case, the Board finds that the VA has met its duty to advise 
and notify the veteran in this case.  Specifically, the 
appellant was advised and notified of the VCAA provisions and 
the evidence necessary to establish service connection for 
HIV in the Statement of the Case (SOC) issued in October 
2001.

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claim for service connection 
for HIV have been properly developed and that all relevant 
evidence needed for an equitable resolution of this issue on 
appeal have been identified and obtained by the RO.  
Specifically, the RO sought and obtained the veteran's 
service medical records, including HIV test results from 
enlistment physical and results from HIV test administered 
six months prior to veteran's discharge from active duty; 
letters from a VA doctor and private doctor; and statements 
made by the veteran in support of his claim.  The Board 
additionally notes the veteran submitted numerous medical 
articles concerning HIV infection for consideration of his 
appeal.  The Board has not been made aware of any additional 
evidence that is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding 
development of evidence is required and the duty to assist 
the veteran has been satisfied.  VCAA, 38 U.S.C. §§ 5102, 
5103, 5107; 66 Fed. Reg. 45,620) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).

II.  Service Connection for HIV

The veteran contends, essentially, that he has HIV (and AIDS) 
as a result of his active service, and that service 
connection should therefore be awarded.  In particular, the 
veteran alleges that he contracted HIV while in service, 
apparently as a consequence of unprotected sex.  However, 
after a complete and thorough review of the evidence, the 
Board finds that his contentions are not supported by the 
evidence, and that his claim fails.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Establishing service connection for a particular disability 
that has not been clearly shown in service requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).

The veteran's service medical records do not indicate that 
HIV, or any disorder that has been deemed symptomatic of 
either HIV or AIDS, was manifested during his period of 
active service.  The report of his April 1991 service 
entrance examination shows that he tested negative for HIV; 
likewise, he tested negative for HIV in March 1992.  The 
report of his separation examination, dated in September 
1992, does not reflect that he underwent HIV testing, and 
also does not note the presence of HIV or of any medical 
problems that have been considered to denote the presence of 
HIV.  The medical evidence first demonstrates the presence of 
HIV in August 2000 and of a diagnosis of AIDS in September 
2000.  This evidence, however, is dated approximately eight 
years subsequent to the date of the veteran's separation from 
active service.  This medical evidence does not show that HIV 
was manifested prior to August 2000, or that its presence as 
of that date was related to the veteran's active service.  
See 38 C.F.R. § 3.303 (d).

The Board acknowledges that statements from physicians, dated 
in January, May, and June 2001, are to the effect that the 
veteran contracted HIV many years prior to August 2000.  More 
specifically, the two doctors suggest an eight to ten year 
window based upon veteran's initial CD4 count and the 
unsuppressed viremia.  The Board notes that the suggested 
eight to ten year window of infection, from August 1990 to 
August 1992, includes but is not limited to the veteran's 
time on active duty.  Dr. Gompf states in her January 2001 
letter that the veteran's CD4 count and unsuppressed viremia 
"suggest a duration of untreated infection of about 8-10 
years, based on the scientific literature".  Dr. King states 
in her May 2001 letter, "it is felt that he had had 
untreated infection for a duration of about 8-10 years."  
The same letter she additionally states "...based on the above 
clinical data it is more likely than not he contracted the 
infection during his time in the service."  Dr. King states 
the above again in her June 2001 letter and adds, "It can 
take up to 6 months for conversion after infection."  

In Winsett v. West, a doctor's opinion phrased in terms of 
"may or may" not is an insufficient basis for an award of 
service connection.  11 Vet. App. 420, 424 (1998).  
Accordingly, based on the doctors use of terms such as 
"felt" and "suggest", and "more likely than not", the 
Board finds the letters are not definitive diagnosis and are 
an insufficient basis for an award for service connection.  
Additionally, Dr. King's statement on the possible six-month 
conversion after infection lacks probative value as the 
statement is not tied to this veteran's medical history and 
is thus speculative in nature.

Additionally, the veteran contends that he contracted HIV 
from unprotected sex with a Filipino woman during military 
service.  But no evidence shows that the Filipino woman from 
whom he claims he contracted HIV was in fact infected. 
Moreover, it is not shown that the veteran is competent based 
on medical training and professional status to render a 
medical diagnosis or opinion.  The Board has considered the 
veteran's contentions and arguments, however his opinion 
alone cannot meet the burden imposed by 38 U.S.C.A. §1110 and 
38 C.F.R. § 3.303(d) with respect to the relationship between 
a current disability and his military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions are 
incompetent and will not support a finding on medical 
questions requiring special expertise or knowledge, such as 
diagnosis or causation of a disease.  Id. at 494-95.  The 
veteran may have had sex during service in the manner he 
describes, but he is not competent to render a diagnosis or 
nexus--he can not say that he has HIV/AIDS due to that 
activity.

The veteran also submitted numerous medical articles on HIV 
infection to supplement his service connection claim.  But 
medical treatises, textbooks, and articles may be too general 
in nature to provide, alone, the necessary evidence to link a 
current disability and a disease contracted during service.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The 
medical treatise, [textbook, or article] must provide more 
than speculative, generic statements not relevant to the 
veteran's claim but must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  Wallin 
v. West. 11 Vet. App. 509, 514 (1998).  The articles 
submitted by the veteran do not provide statements for the 
facts of his specific case.  Instead, the articles provide 
statistical information based on averages and medians of 
progression periods from HIV infection to AIDS while also 
stating progression periods also depend on other factors, 
including the strain of the HIV and more than 50 genetic 
differences that may influence the speed of progression.  
Therefore, the Board concludes that the medical articles on 
HIV infection submitted by the veteran in this appeal do not 
show to any degree of certainty a relationship or connection 
between his current disability and a disease contracted 
during service.

The Board notes that the veteran submitted previous Board 
decisions in support of his claim.  But Board decisions are 
nonprecedential in nature.  Each case presented to the Board 
is decided on the basis of the individual facts of the case 
in light of applicable procedure and substantive law.  
38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1303.  Therefore, the 
previous Board decisions submitted by the veteran have no 
bearing on his claim.

In short, while the veteran contends he was infected with HIV 
during military service and two doctors suggest an eight to 
ten year window for infection that includes the veteran's 
time of active duty, no probative evidence shows HIV 
manifested or was contracted during the veteran's military 
service.  The veteran is not competent to give a medical 
diagnosis, the physicians do not give definitive diagnosis 
linking the veteran's HIV to service, and the veteran's 
medical records to not show any manifestations of HIV 
symptoms.  Accordingly, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim for service connection for HIV.  The Board has 
considered the doctrine of reasonable doubt in the veteran's 
favor, but, as the preponderance of the evidence is against 
his claim, that doctrine is not for application.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for HIV is denied.



		
	C.P. Russell
	Member, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 


